CRIMINAL CASE COVER SHEET                                          U.S. ATTORNEY'S OFFICE

Place of Offense (City & County): Gatlinburg/Sevier County

Defendant Information:

Juvenile _ _ Yes              X     No           Matter to be Sealed:         X        Yes- - No
                                                                             --
Defendant Name: Richard Graham
                       ------------------------
Interpreter: No         X         Yes            Language

Total# of Counts: _ _ Petty _ _ Misdemeanor (Class __ )                                  2           Felony


                                            ORIGINAL                                               Count(s)
                      U.S.C. Citation(s) and Description of Offense Charged
 Set 1        Aggravated Sexual Abuse - 18 U.S.C. §§ 7(3) and 2241 (a)                               1-2
                       (Use tab key after entering counts to create additional rows)


                  SUPERSEDING INDICTMENT                        New count?       New Count          Old
                U.S.C. Citation(s) and Description of             Yor N              #            Count#
                         Offense Charged                                                             ( if
                                                                                                 applicable)

 Iset 1   I                                                 I                I               I                 I
                       (Use tab key after entering counts to create additional rows)

Current Trial Date (if set): _ _ _ _ _ _ _ _ _ _ before Judge

Criminal Complaint Filed: No                     Yes _ _ Case No. _ _ _ _ _ _ __

Related Case(s):

Case Number             Defendant's attorney             How related


Criminal Informations:

Pending criminal case:            No _ _         Yes _ _ Case No. _ _ _ _ _ _ __

New Separate Case _ _ _ _ __                         Supersedes Pending Case _ _ _ _ __

Name of defendant's attorney:

Retained: _ _                     Appointed:
